DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 1 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 8, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 8 with the allowable feature being: a capacitor, comprising: wherein D1xTd and D2xTd are greater than 20 µm2 and 60 µm2 or less, where Td is a thickness of the dielectric layer, and D1 and D2 are widths of first and second insulating regions, respectively, first and second internal electrodes extending to an external surface of the body.
One close prior art Ahiko (US 2002/0041006 A1) teaches of a capacitor, comprising: a body including a plurality of dielectric layers; first and second internal electrodes alternately disposed with respective dielectric layers interposed therebetween; a first insulating region, disposed in each of the first internal electrodes, including a first connection electrode disposed therein; and a second insulating region, disposed in each of the second internal electrodes, including a second connection electrode disposed therein; however Ahiko does not teach wherein D1xTd and D2xTd are greater than 20 µm2 and 60 µm2 or less, where Td is a thickness of the dielectric layer, and D1 and D2 are widths of the first and second insulating regions, respectively, first and second internal electrodes extending to an external surface of the body.
Therefore claims 1 – 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROSHN K VARGHESE/Examiner, Art Unit 2896